DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

Claims 1-20 are pending. 
This is a final rejection with respect to Applicant’s amendments filed 11/8/2022. 


Response to Arguments

35 USC 101
Applicant's arguments filed 11/8/2022 with respect to 35 USC 101 has been fully considered but they are not persuasive. The rejections are maintained. 


Applicant argues on 9

 Here, Applicant respectfully submits that the pending amended claims, for example, independent claim 1, does not claim, or fall within, any of the subject matter groupings of abstract ideas enumerated in Section I, either on their own or per se. Instead, the pending claims are directed to, e.g., specific systems, methods and contact centers for improve data organization and data access, which requires, in part, for example for claim 1, "comparing, by the organizer server, a property of the at least one matching variable to a first threshold based on a machine learning process trained based on feedback via a recursive learning neural network for text analysis and topic analysis to determine a configuration of an organizational action." A machine leaning process trained based on feedback via recursive learning neural network has a well-known meaning in the art, and there is no question that humans cannot perform a machine learning process trained based on feedback via a recursive learning neural network.

Examiner respectfully disagrees. 

The machine learning process/neural network claimed by the Applicant is merely a black box that is doing the abstract idea step of comparing. The machine learning process/neural networks (i.e. automatically executing models/algorithms in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). The Applicant has also not address how the claimed invention does not fall in the certain methods of organizing human activity grouping. In addition, the machine learning process and the neural networks are treated as additional elements which is not part of Step 2A prong one. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and computer memory, the claims language encompasses a user simply receiving information, determining/comparing the matching variable and a property of the matching variable, and performing an organizational action based on the determining/comparing. These steps are mere data manipulation steps that do not require a computer to perform. The claims state that the machine learning process is “trained” meaning that it was trained previously. In addition, there is no completion of the feedback loop since the claims merely state the machine learning process is trained with feedback, but there is no output and retraining of the machine learning process based on the output. This does not show an improvement to the machine learning technologies. 


Applicant argues on page 11

Here, assuming that the claims fall within the subject matter groupings of abstract ideas enumerated in Section I (which they do not), Applicant respectfully submits that the pending claims, for example independent claim 1, would still be patent eligible because such claims integrate any alleged judicial exception into a practical application, having meaningful limits, where the claims are specifically directed to e.g., specific systems, methods and contact centers improve data organization and data access in the particular manner as recited, for example, by amended claim 1. Accordingly, such claims do not "monopolize" a judicial exception enumerated in Section I.

Examiner respectfully disagrees. 

The machine learning process/neural network claimed by the Applicant is merely a black box that is doing the abstract idea step of comparing. The machine learning process/neural networks (i.e. automatically executing models/algorithms in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)). In addition, the claims do not positively recite the machine learning process is actively training. The claims state that the machine learning process is “trained” meaning that it was trained previously. In addition, there is no completion of the feedback loop since the claims merely state the machine learning process is trained with feedback, but there is no output and retraining of the machine learning process based on the feedback. This does not show an improvement to the machine learning technologies. 





Applicant argues on page 11
The claims are tied to the practical application for improve data organization and data access (specification, paragraph [0006]), even when data is located in various locations (specification, paragraph [0003]), and even when all of the data cannot be displayed on a single screen (specification, paragraph [0004]) through the steps of receiving first and second meeting communications, determining at least one matching variable, comparing a property of the at least one matching variable to a first threshold based on a machine learning process trained based on feedback via a recursive learning neural network for text analysis and topic analysis to determine a configuration of an organizational action and performing the organizational action.

Examiner respectfully disagrees. 

The improvements claimed by the Applicant of better organizing and better accessing are merely improvements that are part of the abstract idea. Organizing and accessing are merely mental processes steps and are not a technical improvement. A technical improvement is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.

Applicant argues on page 12 

Further, Applicant respectfully submits that the pending claims are further eligible when considered under Step 2B of the 2019 Revised Guidance at least because the pending claims possess an "inventive concept" by adding "a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field." 2019 Revised Guidance at 56. In particular, the pending claims recite a specific element or combination of elements by reciting a specific sequence for improve data organization and data access that does not constitute well-understood, routine, conventional activity in that the first threshold is based on a machine learning process trained based on feedback via a recursive learning neural network for text analysis and topic analysis. In particular, the Office Action has not shown any evidence demonstrating how the claims, when properly considered a whole, are somehow well-understood, routine, and conventional.

Examiner respectfully disagrees. 

Examiner did not used the language well understood, routine, or conventional  when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional   but rather in the manner of "apply it.”

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and server. 

Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 16 and 20 recite the limitations of 

receiving a first meeting communication; receiving a second meeting communication; determining at least one matching variable in common between the first meeting communication and the second meeting communication; comparing a property of the at least one matching variable to a first threshold… to determine a configuration of an organizational action; and based on the comparison of the property, performing the organizational action…displaying …list of recommendations based on information from the first meeting communication and the second meeting communication…

 These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/displaying data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and computer memory, the claims language encompasses a user simply receiving information, determining/comparing the matching variable and a property of the matching variable, and performing an organizational action based on the determining/comparing. These claim limitations are mere data manipulation steps that do not require a computer. The problem of better data organization and better accessing of data (See para 0003-0004) is a problem that was aroud before the technological age. 

The claims also deal with scheduling, meetings, and data management which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). Para 0003-0006 of Applicant’s specification clearly talk about calendar applications and meetings. It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, server, network, machine learning, memory, interface, server, and messaging routing engine. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the interface and the different views of the interface such as a consolidated view. In addition, the dependent claims further recite details about what the organization action is such as configuring the first and second communication into a consolidated view. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element.
Claim 1 recites server, network, machine learning, neural networks
 Claims 2 and 3 state interface
Claims 5, 8, and 19 recite display device 
Claim 16 recites system, processor, memory, machine learning, neural networks 
Claim 20 recites server, processor, message routing engine, machine learning, neural networks
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0049.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0049. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Lev-Tov et al. (US20180096278A1) Discloses receiving, by a processor, an evaluation form including a plurality of evaluation questions; receiving, by the processor, an interaction to be evaluated by the evaluation form; selecting, by the processor, an evaluation question of the evaluation form, the evaluation question including a rule associated with one or more topics, each of the topics including one or more words or phrases; searching, by the processor, the interaction for the one or more topics of the rule in accordance with the presence of one or more words or phrases in the interaction to generate a search result; calculating, by the processor, an answer to the evaluation question in accordance with the rule and the search result; and outputting.

	Angapova et al. (US20200228941A1) Discloses a computer implemented method includes monitoring at a server electronic communications over a network between a first matched individual at a first client device and a second matched individual at a second client device.

	Brown (US20160171452A1) Discloses techniques described for automatically generating proposed meeting schedules

	Johnson (US20170300869A1) Discloses a computer-implemented technique for rescheduling events within calendars to achieve a target objective with respect to target occurrences of a particular kind in the calendars. 

Shen (10242260) Discloses a classification engine of the computer system incorporating a machine learning model classifies words of the free-form text into a male-biased class, a female-biased class, or a neutral class. At least one of the words is classified into the male-biased class or the female-biased class. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683